Citation Nr: 0527945	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiovascular 
disease, claimed as secondary to hypertension.

3.  Entitlement to service connection for skin cancer, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years and 
retired in October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of hypertension or cardiovascular 
disease.

2.  Post-service medical evidence does not show hypertension 
or cardiovascular disease for many years after military 
discharge.

3.  The medical evidence does not show that the veteran's 
current hypertension or cardiovascular disease are associated 
with military service or any incident therein.

4.  The veteran's currently-diagnosed cardiovascular disease 
is not the result of a service-connected disability.

5.  Accepting that the veteran had service in the Republic of 
Vietnam during the Vietnam War, exposure to Agent Orange is 
presumed.

6.  There is no in-service evidence of a skin disorder or 
skin cancer.

7.  The veteran's currently-diagnosed skin disorders are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

8.  The medical evidence does not show that the veteran's 
current skin disorders are associated with military service 
or any incident therein.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty; nor may hypertension be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Cardiovascular disease, claimed as secondary to 
hypertension, was not due to or the result of a service-
connected disability; nor may cardiovascular disease be 
presumed to have been incurred during a period of active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

3.  Skin cancer was not incurred or aggravated in service, 
and may not be presumed to have been incurred or aggravated 
in service, including due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

In addition, under certain circumstances, certain diseases, 
such as hypertension and cardiovascular disease, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  Entitlement to Service Connection for Hypertension

At a personal hearing, the veteran acknowledged that he was 
not diagnosed with hypertension or cardiovascular disease in 
service but was treated for anxiety and nervousness, which 
caused symptoms of chest pain, jaw pain, and numbness of the 
arms and legs, which he felt were early indications of angina 
pain.  He stated that he was not treated for hypertension 
until 1986, after he underwent coronary artery bypass 
grafting.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of hypertensive or cardiovascular 
disease.  At the time of his military retirement physical in 
December 1973, the veteran's blood pressure was reported as 
126/62.  He retired from active duty in October 1974.  
Moreover, his psychiatric evaluation at the time of service 
separation was normal.

Post-service medical records fail to show treatment for 
hypertension for many years after military discharge.  
Specifically, in a July 1984 medical note, taken incident to 
a neurological evaluation for back pain, the veteran's blood 
pressure was reported as 116/74.  In addition, he was 
admitted to the hospital in August 1984 for low back pain, 
and his blood pressure was noted to be 104/70.  A heart 
examination showed regular rate and rhythm with no gallops or 
murmurs.  

In September 1984, the veteran's blood pressure was 120/70.  
There was no indication that he was on any anti-hypertensive 
medication.  This evidence indicates an absence of high blood 
pressure or any symptoms reasonably attributed thereto for at 
least 10 years after discharge.

The first indication of hypertension appears to be in the 
late 1980s.  The veteran has acknowledged that he was not 
started on anti-hypertensive medication until 1986, at the 
time of his coronary artery bypass graft procedure.  The 
Board finds that the multi-year gap between separation from 
service and first indication of hypertension fails to satisfy 
the continuity of symptomatology required to support the 
claim for entitlement to service connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hypertension to active military service, despite his 
contentions to the contrary.    

In a June 2002 VA examination, the veteran reflected that he 
was unaware of the specific date of the diagnosis of 
hypertension but indicated that he was placed on anti-
hypertensive medication in 1986, at the time of a coronary 
artery bypass graft procedure.  The examiner noted that the 
veteran did not have an elevated blood pressure in his 
service medical records.  

After a physical examination, the diagnoses included 
hypertension; however, the examiner commented that the 
veteran's service medical records were reviewed and showed no 
evidence of hypertension or heart disease.  It was reiterated 
that the veteran was first started on anti-hypertensive 
medication in 1986, at the time of bypass surgery.  It is 
reasonable to conclude that this opinion does not support the 
veteran's claim that his hypertension is related to military 
service.

The Board has considered the veteran's contention that he 
developed hypertension as a result of military duty.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of hypertension during active duty or 
until several years after service.  He lacks the medical 
expertise to offer an opinion as to the diagnosis of current 
pathology, as well as to medical causation of any current 
disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for hypertension.

II.  Entitlement to Service Connection for Cardiovascular 
Disease, Claimed as Secondary to Hypertension

The veteran claims that he is entitled to service connection 
for cardiovascular disease on the basis that it was due to 
hypertension, which should be service-connected.  In essence, 
he maintains that he is entitled to service connection for 
cardiovascular disease as secondary to hypertension.  
However, after a careful review of the claims file, the Board 
finds that the claim must fail.  

Significantly, as discussed above, the veteran is not 
currently service-connected for hypertension.  Because he is 
not service-connected for the underlying condition claimed, 
there can be no reasonable claim on a secondary basis under 
the provisions of 38 C.F.R. § 3.310 (2005) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Nonetheless, the Board has also considered the veteran's 
claim for cardiovascular disease on a direct service-
connected basis.  Service medical records show that he was 
evaluated in the orthopedic clinic for neck and low back pain 
in December 1973.  He complained of occasional mid chest 
pain, not related to exertion, which the military physician 
noted was probably musculoskeletal in origin.  The service 
retirement physical examination showed a normal clinical 
evaluation of the veteran's cardiovascular system.

Post-service medical evidence reflects no complaints of, 
treatment for, or diagnosis of cardiovascular disease for 
many years after military discharge.  Specifically, in a 
December 1974 private history and physical assessment 
conducted during a hospitalization for back spasms, the heart 
was normal with no murmurs.  A September 1976 hospitalization 
report (for back pain) showed a normal heart examination.

In 1986, the veteran suffered a myocardial infarction 
followed by bypass surgery in October 1986.  He ultimately 
developed recurrent ischemia and heart failure and required 
cardiac transplantation in March 1995.  He did well after 
surgery and has shown no evidence of rejection.  

In a February 2000 private medical assessment, the treating 
physician noted that the etiology of the veteran's 
transplantation was ischemic cardiomyopathy caused by 
tobacco, hyperlipidemia, and hypertension.  It was related 
that the veteran had good control of his blood pressure, had 
quit smoking, and was functionally doing very well.  

Notwithstanding a current diagnosis of cardiovascular 
disease, the Board finds that the medical evidence does not 
support the claim on a direct basis.  First, there was no 
objective evidence of record showing complaints or findings 
indicative of cardiovascular disease during active duty or 
until several years after service.  

Moreover, no treating physician has established a medical 
nexus between the veteran's cardiovascular disease and 
military service.  In a June 2002 VA examination, the 
examiner stressed that there was no evidence of heart disease 
while the veteran was on active duty.  Therefore, the claim 
on a direct basis is denied.

III.  Entitlement to Service Connection for Skin Cancer, 
Claimed as Secondary to Agent Orange Exposure

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The veteran contends, in essence, that he was exposed to 
Agent Orange during his service in Vietnam.  He maintains 
that he developed skin cancers or skin disorders as a result 
of that exposure.  At a personal hearing, he testified that 
he was stationed in Thailand but made multiple trips into 
Vietnam.  For purposes of this decision, it will be presumed 
that the veteran had qualifying service in the Republic of 
Vietnam.  He further testified that he was first diagnosed 
with skin cancer in 1992 and had undergone multiple 
procedures regarding his skin disorders.

As an initial matter, the Board notes that the service 
medical records fail to show a diagnosis of skin cancer or a 
skin disorder of any kind.  The veteran's service retirement 
examination dated in December 1973 reflects a normal clinical 
evaluation of his skin, except for a hairy mole on the right 
thigh.  

Further, post-service medical evidence is negative for 
complaints of, treatment for, or diagnosis related to a skin 
disorder until 1984, many years after the veteran's release 
from service in 1974.  Of note, in October 1984, he sought 
treatment for skin lesions.  The examination showed several 
brown, scaly plaques on face and extremities.  There was no 
specific diagnosis made.  

In June 1989, the veteran was diagnosed with verruca 
vulgaris.  Subsequent medical records show treatment for a 
myriad of skin disorders, including actinic keratosis, basal 
cell carcinoma, Bowen's disease, squamous cell carcinoma, 
verruca lateris, lichen simplex, and seborrheic keratosis.

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his current skin disorders are due to 
Agent Orange exposure.  38 C.F.R. § 3.309 (2005).  As noted 
above, neither skin cancers nor any of the veteran's 
currently-diagnosed skin diseases are on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, the veteran's claim for service connection for skin 
cancer on the basis that it was due to Agent Orange exposure 
is denied. 

In addition, the claim must be denied on a direct basis 
because there was no mention of a skin disorder or skin 
cancer in service and no continuity of symptomatology 
subsequent to military discharge.  Nor has any medical 
examiner attributed skin cancer or any of the veteran's skin 
disorders to active military service.  

Specifically, in a June 2002 VA examination, the examiner 
noted diagnoses of actinic keratosis, basal cell carcinomas, 
squamous cell carcinomas, and Bowen's disease.  However, he 
concluded that there was "no statistical relationship 
established between Agent Orange and the skin lesions listed 
in the diagnostic portion of this report."

As such, a direct causal link between the veteran's skin 
disorders and exposure to Agent Orange or active duty service 
has not been demonstrated.  Therefore, the claim is denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2001, February 2003, and January 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
August 2002.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issues on appeal was obtained in June 2002.  The 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for 
hypertension is denied.

The claim for entitlement to service connection for 
cardiovascular disease, claimed as secondary to hypertension, 
is denied.

The claim for entitlement to service connection for skin 
cancer, claimed as secondary to Agent Orange exposure, is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


